Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2014

                                       No. 04-14-00577-CV

                    IN THE INTEREST OF J.J.C., A.C., JE.J.C., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02118
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
       The reporter’s record was due August 14, 2014, but was not filed. The court reporter is
reminded that, by statute, this appeal is accelerated, and is to take precedence over other matters.
TEX. FAM. CODE ANN. § 109.002(a) (West 2014).

        We ORDER David R. Zarate, the court reporter, to file the reporter’s record on or before
September 4, 2014. The reporter is reminded that strict deadlines exist with regard to disposal
of appeals dealing with termination of parental rights. With regard to the appellate record,
appellate courts may not grant more than 30 days cumulatively with regard to extensions of time
for the reporter’s record in a termination appeal. TEX. R. APP. P. 28.4(b)(2).

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court. The order is being served on the trial court because pursuant to
Rule 28.4(b) of the Texas Rules of Appellate Procedure, the trial court is required to direct the
responsible reporter to immediately commence the preparation of the record once an appeal is
filed, and if necessary, arrange for a substitute reporter to allow the responsible reporter to
complete the record relating to the termination. TEX. R. APP. P. 28.4(b)(1).


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court